Citation Nr: 9920724	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1987 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision in 
which the RO granted service connection for degenerative disc 
disease of the lumbar spine and assigned a 10 percent rating.  
The veteran appealed for a higher rating.  As this appeal is 
from an original award, the Board has framed the issues as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


REMAND

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that the veteran's disability, characterized 
as degenerative disc disease of the lumbar spine, has been 
rated by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Mild intervertebral disc syndrome is 
rated 10 percent disabling.  When intervertebral disc 
syndrome is moderate and manifested by recurring attacks, a 
20 percent rating is assigned.  Severe intervertebral disc 
syndrome productive of recurring attacks with intermittent 
relief is rated 40 percent disabling.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief, is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In a December 1997 General Counsel opinion, it was 
specifically held that 38 C.F.R. §§ 4.40, 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293 pertaining to intervertebral disc syndrome.  
VAOPGCPREC 36-97.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that medical 
evidence is required as to the degree of functional loss 
caused by the veteran's pain from this disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  This is especially so in light of the veteran's 
complaints of increased problems with certain activities.

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1998).  
In DeLuca, supra, the Court cited the case of Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is required in the context of a VA 
medical examination concerning the veteran's disability.

On VA orthopedic examination in January 1997, the veteran 
reported stiffness and recurrent pain in his lumbar spine.  
He indicated that he had intermittent episodes of numbness of 
his legs bilaterally and noted problems with both legs 
"giving out on him."  He reported increased symptomatology 
with activities.  On examination, the veteran was observed to 
have a normal gait.  He was able to toe walk and heel walk 
without assistance, and squat in a half squat and rise 
without assistance.  Range of motion of the lumbar spine was 
reported to show full forward flexion, achieving 
approximately eight inches from the ground.  The veteran 
noted some discomfort with this motion.  Lateral extension 
was possible to 25 degrees in both directions, with mild 
discomfort.  There was no significant paraspinal muscular 
spasm evident.  Motor strength was 5/5 throughout.  No x-rays 
were taken and no prior x-rays were available for review by 
the examiner.  The veteran was noted to have significant back 
pain at the extremes of lumbar range of motion.  In terms of 
functional impairment, the VA examiner commented that the 
veteran's greatest limitation was the fear of an acute 
exacerbation of his back pain.  The diagnostic impression was 
degenerative disc disease, but the VA examiner noted that the 
veteran should be thoroughly evaluated at the time of an 
acute exacerbation.

The veteran was seen for a further VA orthopedic examination 
in October 1998.  He reported the history of initial back 
injury in service in 1991.  The veteran reported chronic low 
back pain since that time.  He feels stiffness in his back in 
the morning.  He has reinjured his back on more than one 
occasion.  The veteran indicated that he had a magnetic 
resonance imaging (MRI) of his spine in service which 
revealed a couple of bulging discs.  The veteran indicated 
that his back pain comes and goes for no apparent reason.  
Pain sometimes radiates down to both hips diffusely to his 
knees.  On examination, the veteran was observed to walk with 
a normal gait.  Ambulation was slow, but without any 
difficulty.  There was no apparent pain in coordination or 
fatigue noted.  Examination of the back shows increased low 
back lordosis.  There was no back muscle spasm and no 
apparent spine deformity.  There was mild tenderness on 
palpation of the lumbosacral spine at L3-4 and L5-S1 
bilaterally.  Active range of motion of the back was 
painless.  Forward flexion was possible to 90 degrees and 
backward extension was possible to 30 degrees.  The veteran 
complained of mild discomfort beyond the above noted active 
range of motion.  Lateral extension was possible to 30 
degrees on the right and 25 degrees on the left.  Rotation 
was reported at 35 degrees on the right and 30 degrees on the 
left.  Sensory examination of the lower extremities was 
normal and strength was 5/5.  

The veteran was able to stand on heels and toes without 
difficulty.  Straight leg raising was negative at 80 degrees 
bilaterally and no evidence of pain.  X-rays of the lumbar 
spine showed minimal slight degenerative spurring of the 
lumbar vertebral bodies anteriorly and Schmorl's nodes of 
doubtful significance.  The diagnostic assessment was that 
the veteran had traumatic degenerative spurring of the lumbar 
spine with chronic low back pain.  There was no apparent 
radiculopathy on examination and no apparent discomfort on 
range of motion of the back except for at extreme active 
range.  The examiner noted that the MRI of the veteran's back 
taken in service was not available, but other evidence in the 
claims folder reported central herniated discs at L4, L5 and 
S1 without significant nerve root impingement.  No comment 
was made by the examiner as to the degree of functional loss 
experienced by the veteran with activity, if any.

On VA peripheral nerve examination in October 1998, the 
veteran was noted to have a history of mechanical low back 
pain.  The veteran reported that his back pain had responded 
to some extent to his recent weight loss, but he described 
continued low back pain when making sudden moves in a twist-
lift type of maneuver.  The veteran indicated that he was 
able to bend at the waist 90 degrees anteriorly without pain.  
On examination, the veteran had slightly decreased pin prick 
in the feet bilaterally in a stocking distribution.  Ankle 
jerks were 1+, bilaterally, and knee jerks were 2+, 
bilaterally.  Vibratory sense was intact.  An 
electromyography (EMG) was normal, as were blood sugar, 
hemoglobin A1C and general chem profile.  The VA examiner 
concluded that the veteran did not have any significant 
neurologic problems of the peripheral nervous system.

In summary, although the reports of the VA examinations above 
noted the veteran's complaints of pain and recorded some 
clinical findings of tenderness and discomfort, no attempt 
was made to quantify the veteran's pain as required by 
DeLuca.  The examiner nevertheless diagnosed mechanical back 
pain and degenerative disc disease, which suggests that the 
pain complained of by the veteran was neither excessive nor 
unfounded.  While the examiner in October 1998 made a remark 
to the effect that there was no incoordination or fatigue, no 
additional comment was offered as required by DeLuca and no 
reason was given for why such an analysis could not be 
undertaken in the veteran's case.  Consequently, it may be 
said that the examination report was not responsive to the 
mandate in DeLuca that the examiner express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic code.  For 
example, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
what level of disability is caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  In order to obtain this kind 
of evidence, a remand is required.

In addition, the Board notes that the Court recently rendered 
a decision in Fenderson.  The Board notes that, according to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  In this 
case, the RO granted a 10 percent rating for the veteran's 
service-connected back disability effective as of the 
effective date of service connection.  As such, the RO 
apparently did not find that staged ratings were warranted.  
However, when the RO considers the veteran's claim, the 
actual issue in appellate status is shown on the front page 
of this remand, and the RO should consider staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
degenerative disc disease of the lumbar 
spine since October 1998, the date of the 
last VA examination.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
pertaining to the above disability from 
the identified health care provider(s).  
All treatment records obtained should be 
associated with the claims folder.

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner should review 
the entire claims folder, including a 
copy of this remand, and he/she should 
indicate that a review of the claims 
folder was accomplished.  All findings 
should be reported in detail.  Following 
examination of the veteran, the VA 
examiner should comment on whether the 
veteran's intervertebral disc syndrome is 
mild, moderate with recurring attacks, 
severe with recurring attacks and 
intermittent relief, or pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc(s).  Thereafter, the VA 
examiner should specifically provide 
findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45 (1998), including 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should identify each 
functional disability legitimately 
experienced by the veteran.  Functional 
loss due to such difficulties should be 
described in terms of additional range-
of-motion loss beyond that which is 
clinically observed.  See DeLuca, supra.  
If such analysis is not possible, the 
reasons for this impossibility should be 
set forth.  Radiographic studies of the 
veteran's spine should be made and 
associated with the report of 
examination.  If the veteran is examined 
at a time of maximum disability, this 
should be noted.

3.  The RO should readjudicate the 
veteran's claim for shown on the front 
page of this remand and in doing so 
consider staged ratings.  See Fenderson.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


